PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/723,030
Filing Date: 20 Dec 2019
Appellant(s): Shock, Ricky, Dean



__________________
Timothy C. Bradley
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/18/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/30/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant argues that the proposed motivation of the rejection would not prompt the combination (Appeal Brief page 3; Newly presented hindsight argument). The rejection does not explain what would motivate one of ordinary skill in the art to modify Shock. Shock, without modification, is already able to control and quantify flow. For instance, Shock includes control valves 44 for controlling flow and a high precision register 34 for metering fuel. The register 34 may have “a resolution of about 0.1 gallons.” (See, e.g., Shock 6:1-17). One of ordinary skill in the art would, therefore, understand that there is no benefit to modifying Shock as is proposed in the rejection. Without such a benefit, the proposed combination is no more than an improper hindsight modification. For this reason alone, the rejection of independent claim 1 should be reversed.

Answer
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Shock (9,790,080) further discloses that the fluid delivery system can also be used in other operations where mobile refueling or fluid delivery will be of benefit (see Shock; Col. 3, lines 28-32).  This indicates that Shock can also be used to deliver fuel to on-road vehicles and tracking the amount of fluid delivered through each individual supply line would be necessary. 
Shock discloses that additional hoses may be used on station (20) (see Shock; Col. 4, line 16). 
Shock also discloses station (120; Fig. 8) can be modified to have a greater number of hoses (see Col. 10, lines 10-13).
Shock (Fig. 8) shows a configuration of the system to deliver and track at least two different fluid products, which can be two different fuels (e.g., clear diesel and dyed diesel).  Clear diesel is used for on-road vehicles and is taxed.  Dyed diesel is used for off-road vehicles and is not taxed (see Shock; Col. 9, line 42 – Col. 10, line 40).  Moreover, Shock further discloses individual flow meters (134a, 134b) to track the amount of fuel flow through lines (132a, 132b)
	Deline (8,342,199) discloses another fuel delivery system (Fig. 1) and teaches the use of sub-manifolds (Fig. 10) to delivery fuel to multiple vehicles from the same dispenser while metering the amount of fluid delivered through each individual fuel supply line. The metered amount of fuel is then processed and billed to the individual user (i.e., credit card, cash, see col. 1, lines 39-42).  
Shock benefits from the Deline teaching by modifying the system to have sub-manifolds with additional supply lines (i.e., hoses).  These additional supply lines would also benefit from having flow meters to measure fuel flow through individual supply lines especially when delivering fuel to vehicles requiring different types of fuel and provide separate billing for each supply line.  Further, when adding additional supply lines to Shock, sub-manifolds would be more cost effective, take up less space and there would be no need to modify manifold (38) by adding additional connection ports for additional supply lines (i.e., hoses).

Appellant further argues that the rejection does not establish a prima facie case of obviousness. The rejection focuses on why it allegedly would have been obvious to modify Shock to use turbine meters as a type of meter. (See p. 4 of the Final Office Action dated June 30, 2021). The rejection, however, does not address whether it would have been obvious to modify Shock to have multiple meters and to locate the additional meters in each of the supply lines. Here, no articulated reasoning has been provided for the relocation and multiplication of the register 34. Therefore, the rejection does not establish prima facie obviousness.
Moreover, one of ordinary skill in the art would understand that there is no reason to modify Shock to have multiple meters as in Deline. In Deline, fuel is provided through piping arrangements in a traditional gas station for fueling automobiles. (See, e.g., Deline 6, 35-45 which discusses “the customer’s vehicle fuel tank”, and Fig. 1 which depicts a traditional gas station fuel pump). Individual metering in Deline thus serves the purpose of billing each individual customer for the fuel they pump. In such a setting, the customer is concerned only with paying for the fuel they pumped, not the total amount of fuel that the gas station provides to all customers.
Shock, on the other hand, is not concerned with individual metering. Shock provides fuel at a fracking site to fracking equipment, such as pumps, where the collective pumps are operated by a single customer. (See, e.g., Shock 1:6-19). A single meter in Shock thus serves the purpose of billing the single customer for the total amount of fuel delivered. In this setting, the customer is only concerned with paying for the total amount of fuel provided to all of the fracking equipment collectively. In the context of Shock, one of ordinary skill in the art would thus understand that the amount of fuel to an individual piece of equipment is irrelevant. Therefore, in view of these references as a whole, one of ordinary skill in the art would not be prompted to modify Shock according to the metering architecture of a traditional gas station.

Answer
The Examiner has considered the above argument and respectfully disagrees.  Shock discloses that station 20 may be used in mobile delivery of other fluids, in other gas/petroleum recovery operations, or in other operations where mobile refueling or fluid delivery will be of benefit (see Shock; Col. 3, lines 28-32).  
Shock’s Figure 8 shows a configuration to deliver and track at least two different fluid products, which can be two different fuels (e.g., clear diesel and dyed diesel).  Clear diesel is used for on-road vehicles and is taxed.  Dyed diesel is used for off-road vehicles and is not taxed (see Shock; Col. 9, line 42 – Col. 10, line 40).  Therefore, when delivering two different types of fuel to on-road and off-road vehicles, Shock would benefit from individual metering and billing.
Deline teaches a sub-manifold (Fig. 10) with individual metering (meters 198, 200) to determine the amount of fuel delivered to each customer through each individual fuel line (206, 214).  Therefore, positioning flow meters within each individual fuel line of the Shock device when delivering two different types of fuel would benefit Shock by keeping track of taxed and untaxed fuel being delivered.

Appellant also argues that the Examiner has not established that Coriolis meters and turbine meters are equivalents. In the Advisory Action dated September 7, 2021, the Examiner lists a number of patents which disclose that either turbine or Coriolis meters can be used in particular applications. Notably though, none of these references state that turbine and Coriolis meters are “equivalent” to each other, nor has the Examiner explained how each of these patents allegedly supports an assertion that turbine and Coriolis meters are equivalents.

Answer
The Examiner has considered the above argument and respectfully disagrees. The Cohen reference (8,418,732) clearly teaches (see col. 7, lines 13-20) that flow meters 124 and 132 may be any suitable type of flow meter, for example a Coriolis flow meter and/or hot wire anemometer. The flow meters may also be a volume flow meter such as a turbine meter, which also uses pressure and/or temperature compensation to determine mass flow. Cohen is merely teaching that any of these flow meters can be used, since they are functionally equivalent in that they all measure an amount of flow through the delivery lines. How that measurement takes place is dependent upon how the flow meter functions. Therefore, any of the above flow meters would work in the Shock fuel delivery system.

Appellant further argues (Newly presented argument) that there is a discrepancy in the relative location of the meter in Shock and the meters in Deline that is not addressed in the rejection. Because the rejection fails to address this difference in location, and to explain exactly how Shock is being modified (e.g., why one of ordinary skill in the art would add a meter to some other location in Shock), the rejection does not establish prima facie obviousness.

Answer 
The Examiner has considered the above argument and respectfully disagrees. Deline teaches a sub-manifold (196; Fig. 10) having multiple flow meters being located in each supply line.  Deline further teaches the flow meters (198, 200) being placed upstream of the control valves (204, 212) to measure fuel flow rate and determine amount of fuel delivered through each individual line.  It stands to reason that by placing sub-manifolds on the Shock manifolds the flow meter would be located in each individual dispensing line to meter flow in each individual line.  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753 

                                                                                                                                                                                                       Conferees:
/MARY E MCMANMON/Supervisory Patent Examiner, Art Unit 3753   
                                                                                                                                                                                                     /MICHAEL J HAYES/Quality Assurance Specialist, Art Unit 3700                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.